Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 66, 130 and 133-147 are pending. Claims 1-65, 67-129 and 131-132 have been canceled. Claims 66, 130 and 133-147 have been examined. 

Withdrawn Claim Rejections - 35 USC § 112
Claims 66 and 129-147 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Applicants have amended claim 66 to specify the detection site is "in the at least one microchannel" and deleted the term "optionally" from step (d), which overcome the rejection, this rejection has been withdrawn accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66, 130, 133-134, 137-143 and 145-146 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US20070109536A1, Pub. date: 05/17/2007, hereinafter “Weiss”), in view of Ding et al. (US20180016539A1, Pub. Date: 01/18/2018, hereinafter “Ding”).
Regarding claim 66, Weiss teaches throughout of the publication a method for analyzing a sample to determine parameters or information that characterize the structure, interaction, and dynamics about one or more molecules that may be present in a sample (Par. 30 and 31). In detail, Weiss teaches a method for determining the on-target binding constant of a therapeutic agent to its target in a biological sample (Par. 30: complex mixtures of biomolecules can be easily resolved and evaluated (such as the equilibrium binding constant) can be easily extracted from the emission profiles of the fluorophore(s)) comprising:
(a) providing a therapeutic agent conjugated to a first detectable moiety and a biological sample comprising the target conjugated to a second detectable moiety (Par. 13: To study interactions between two macromolecules using dual-channel methods, each is labeled with a fluorophore with a distinct emission wavelength range);
(b) contacting the therapeutic agent with the biological sample to bind the therapeutic agent to its target in the biological sample (Par. 225: Measure with FCCS on a mixture of A and B molecules);
(c) washing the biological sample to remove unbound therapeutic agent from the sample (Par. 2: the present invention involves determining a wide variety of physical and chemical properties of one or more molecules by rapidly modulating the wavelength, intensity and/or polarization of beams of laser energy to excite fluorophores that are attached either to the molecule of interest or a molecule that interacts with the molecule of interest; Par. 41, Fig. 2: an exemplary histogram is shown that is used in determining properties of the reaction product and properties of the equilibrium between the D-only, A-only, and D-A species, wherein only the fluorophores that are attached to a molecule are analyzed, therefore indicates unbound fluorophores are removed from analysis; Par. 67: Labeled DNA fragments were HPLC-purified).
(e) digitally counting the first and second detectable moieties as they pass a detection site (Par. 31:  The method includes the step of providing a sample in a detection zone; Par. 73: When donor (“D) and acceptor (“A”) fluorophores are respectively attached to two molecules that interact, the emission signals from the complex, while traversing the confocal spot, are coincident; Par. 100: Using evanescent-wave excitation and the wide field area detection of a CCD camera (time-correlated single photon counting imager)); and
(f) calculating the on-target binding constant from the digital count of detectable moieties (Par. 87: Upon simple non-linear fitting, the equilibrium binding constant can be extracted), wherein: 
the first and second detectable moieties are fluorophores (Par. 2: the emission profile of the fluorophore is used to determine useful information about various properties of the labeled and/or non-labeled molecules including molecular interactions between the molecules); and 
digitally counting comprises: 
exciting the fluorophores (Weiss, Par. 34: TDM of various excitation beams is used for wide-field excitation in conjunction with a time-correlated photon counting imaging device of diffusing or immobilized molecules, Fig. 1A: an exemplary burst and excitation profile) as they pass through the detection site (Par. 36: the present invention provides for the analysis of macromolecular interactions and macromolecular structure in small detection volumes or zones and at low molecule concentrations; The methods of the present invention can analysis of photons streams emanating from species diffusing (or flowing) in small detection volumes) and 
detecting a photon burst from each of the excited fluorophores (Par. 100: using evanescent-wave excitation and the wide field area detection of a CCD camera (time-correlated single photon counting imager); the present method is also applicable to prism-type TIR; Image analysis is performed using the same procedures as single-laser-excitation TIR-FRET, except that for each single molecule a trace of A-excitation-dependent A-emission signal (FaA) is generated in addition to the donor-excitation-dependent donor-emission (FdD) and donor-excitation-dependent acceptor-emission (FdA) traces); See also Par. 99: methods for determination of diffusion times of single molecules based on burst-duration distribution analysis [46];  also see Par. 63: Fig, 2: frequency of events in each subpopulation, the photon bursts can be extrapolated to concentrations, which are then used to calculate the dissociation constant Kd=[A][B]/[AB]. This is described schematically in FIG. 2. Direct observation of all the species involved in a bimolecular association reaction allows the direct or indirect extraction of the thermodynamic and kinetic constants that characterize a chemical equilibrium) as they pass through the detection site (Par. 36: the present invention provides for the analysis of macromolecular interactions and macromolecular structure in small detection volumes or zones and at low molecule concentrations; The methods of the present invention can analysis of photons streams emanating from species diffusing (or flowing) in small detection volumes).
Weiss also teaches present invention relates generally to analytical methods where fluorescence spectroscopy is used to analyze small numbers of molecules that are present in a relatively small detection volume or zone (Par. 2); single-channel FCS measures the autocorrelation of fluorescence fluctuations detected from an open detection volume including microfluidic flow systems (Par. 9); and the detection zone or spot can have dimensions as small as 50 nm and as large as 20 µm, if desired (Par. 72).
Weiss differs from the instant claims in failing to explicitly teach a method for determining the on-target binding constant of a therapeutic agent to its target in a biological sample comprising:
 (d) applying the biological sample to a microfluidic chip comprising at least one microchannel.
(e) a detection site is in the at least one microchannel.
Ding teaches throughout the publication a microfluidic system that includes a microfluidic channel defining a lumen and configured such that a cell suspended in a buffer can pass through the lumen (Par. 6) and microchannels are fabricated on a silicon wafer (Par. 90). The devices and methods can provide significant advantages. For example, experimental noise in current systems can be reduced when compared with prior techniques. Delivery quantities of a material can be consistent across the cell population. Cells can be individually handled rather than being handled as a batch. The invention has also demonstrated a fairly unique opportunity to deliver a variety of nanoparticles and proteins to the cytosol (Par. 46).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Weiss, wherein the desired detection zone or spot can have dimensions as small as 50 nm and as large as 20 µm, to incorporate a microfluidic device containing at least one microchannel, as taught by Ding, doing so will provide a suitable microfluidic device with at least one microchannel which will meet the needs of analyzing a relatively small detection volume or zone for the method of Weiss, because Weiss mentioned the present invention is used to analyze small numbers of molecules that are present in a relatively small detection volume or zone (Weiss, Par. 2),  the methods of the present invention can analysis of photons streams emanating from species diffusing (or flowing) in small detection volumes (Par. 36) and microfluidic flow system can be used in single-channel FCS (Weiss, Par. 9); and Ding teaches the devices and methods can provide significant advantages such as cells or nanoparticles can be individually handled rather than being handled as a batch (Ding, Par. 46) and the device is formed of materials suitable for etching micron scaled features and includes one or more channels or conduits through which cells pass (Ding, Par. 44). 
One of skill in the art would have a reasonable expectation of success in combining Weiss with Ding because both are directed to a method of analyzing an analyte in a small detection zone or spot wherein a microfluidic device can be used.

Regarding claim 130, Weiss in view of Ding teaches the method of claim 129, wherein the fluorophores are selected from the group consisting of Alexa488, Cy5, fluorescein, Alexa647, Alexa594 (Weiss, Par. 148).
Regarding claim 133, Weiss in view of Ding teaches the method of claim 66, wherein the on-target binding constant is indicated by the coincidental detection of the first and second detectable moieties (Weiss, Par. 13: If a protein A is labeled with a green-emitting fluorophore G (protein A), and a protein B is labeled with a red-emitting fluorophore R (protein B), association of the two proteins will yield AB, for which a signal in the green emission channel coincides with a signal in the red emission channel. Such detection is referred to as correlated or coincidence detection; Weiss, Par. 30: the equilibrium binding constant can be easily extracted from the emission profiles of the fluorophore(s); Weiss, Par. 31: Coincidence and/or cross-correlation analysis can identify the “bound' species).
Regarding claim 134, Weiss in view of Ding teaches the method of claim 133, wherein the on-target binding constant is generated from coincidental detection of the first and second detectable moieties (Weiss, Par. 146: ALEX analysis is performed on each dilution and the number of coincident D-A events vs. free D and A is analyzed for concentration determination; Weiss, Par. 30: the equilibrium binding constant can be easily extracted from the emission profiles of the fluorophore(s); Weiss, Par. 31: Coincidence and/or cross-correlation analysis can identify the “bound' species).
Regarding claim 137, Weiss in view of Ding teaches the method of claim 66, wherein the method further comprises lysing the biological sample prior between steps (c) and (d) (Weiss, Par. 143: ALEX in accordance with the present invention can be used to analyze cell lysates).
Regarding claim 138, Weiss in view of Ding teaches the method of claim 66, wherein the biological sample is tissue biopsy, fine needle aspirate, blood, serum, plasma, cerebral spinal fluid, urine, stool, saliva, circulating tumor cells, exosomes, or aspirates and bodily secretions, such as sweat. (Weiss, claim 13: samples contains biological molecules such as proteins; Ding, Par. 60: cells to be analyzed could be whole blood or cancer cell; therefore it is obvious biological samples such as blood or tumor cells are used in the method of Weiss in view of Ding).
Regarding claim 139, Weiss in view of Ding teaches the method of claim 66, wherein the method does not comprise the use of a calibration standard (In the method of Weiss in view of Ding, the number of coincident D-A events vs. free D and A is analyzed for concentration determination (Weiss, Par. 146), the equilibrium binding constant can be easily extracted from the emission profiles of the fluorophore(s) (Weiss, Par. 30); therefore the method of Weiss in view of Ding does not involve using calibration standards regarding calculating the binding constant).
Regarding claim 140, Weiss in view of Ding teaches the method of claim 66, wherein the therapeutic agent is an antibody (Weiss, Par. 144: analysis of protein expression levels with ALEX requires two high affinity, mutually exclusive antibodies for any protein of interest).
Regarding claim 141, Weiss in view of Ding teaches the method of claim 66, wherein the target is an antibody, disease associated antigen, ligand, virus, nucleic acid, or small molecule (Weiss, Par. 84: The present invention may be used to analyze the interaction of nucleic-acid binding proteins with nucleic acids).
Regarding claim 142, Weiss in view of Ding teaches the method of claim 141, wherein the disease associated antigen is a cancer biomarker (Ding, Par. 60: In some embodiments, the cell is a cancer cell; Ding, Par. 54: cells are isolated or enriched by virtue of their expression of cell surface markers or other identifying characteristics; Ding, Par. 142: modifying T cells to express a chimeric antigen receptor (CAR) that recognizes cancer-specific antigens. It would have been obvious to use the method of Weiss to analyze biological markers such as the cancer antigen taught by Ding because the method of Weiss can be used to analyze protein-protein interaction (Weiss, Par. 91) and information gained by analyzing cancer biomarker would help identify protein therapeutics or understand disease mechanisms (Ding, Par. 50)).
Regarding claim 143, Weiss in view of Ding teaches the method of claim 66, wherein the microfluidic chip comprises a two wafers and at least one wafer is coated with photoresist (Ding, Par. 106: two wafers; Ding, Par. 216:  A layer of photoresist was spin-coated on a 6 inch Pyrex wafer. It would have been obvious to modify the method of Weiss to incorporate the microfluidic chip comprising two wafers and at least one wafer is coated with photoresist as taught by Ding, because Ding teaches such microfluidic chip is well known in the art).
Regarding claim 145, Weiss in view of Ding teaches the method of claim 143, wherein the at least one microchannel is defined by photolithography on the photoresist (Ding, Par. 216: Two steps of photolithography were involved to fabricate silicon microfluidic channels. It would have been obvious to modify the method of Weiss to incorporate the microfluidic chip wherein the at least one microchannel is defined by photolithography on the photoresist as taught by Ding, because using photolithography in microfabrication to pattern parts in a thin film is well known in the art as indicated by Ding).
Regarding claim 146, Weiss in view of Ding teaches The method of claim 145, wherein the photolithography defines a pattern of two holes for paired inlet and outlet reservoirs for the at least one microchannel (Ding, Par. 216: A second photolithography and DRIE were applied to etch through the silicon wafer to form the inlet and outlet for the microfluidic device. It would have been obvious to modify the method of Weiss to incorporate the microfluidic chip wherein the photolithography defines a pattern of two holes for paired inlet and outlet reservoirs for the at least one microchannel as taught by Ding, because using photolithography in microfabrication to pattern parts in a thin film and forming an inlet and outlet holes for the microfluidic device are well known in the art as indicated by Ding).

Claim 135 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US20070109536A1) in view of Ding (US20180016539A1) as applied to claims 66 and 134 above, in further view of  Hein et al. ((2005) Receptor and Binding Studies. In: Dhein S., Mohr F.W., Delmar M. (eds) Practical Methods in Cardiovascular Research. Springer, Berlin, Heidelberg. https://doi.org/10.1007/3-540-26574-0_37).
Weiss in view of Ding teaches a method for determining the on-target binding constant of a therapeutic agent to its target in a biological sample according to claims 66 and 134 as outlined above.
Weiss in view of Ding also teaches the two proteins to be tested for interactions are labeled green and red respectively, and protein-protein interactions with dissociation constants within the concentration range of ALEX-FRET are studied by titrations of a constant amount of the larger protein with increasing amounts of the smaller protein (Weiss, Par. 91); ALEX analysis is performed on each dilution and the number of coincident D-A events vs. free D and A is analyzed for concentration determination (Weiss, Par. 146); and the equilibrium binding constant can be easily extracted from the emission profiles of the fluorophore(s) (Weiss, Par. 30).
Weiss in view of Ding fails to specifically teach the method of claim 135, wherein the on-target binding constant is generated using the equation:                         
                            =
                            
                                
                                    B
                                    m
                                    a
                                    x
                                    *
                                    F
                                
                                
                                    K
                                    D
                                    +
                                    F
                                
                            
                        
                     .
Hein et al. teaches receptor and binding studies and further teaches a method of calculating the dissociation constant using the equation:                         
                            y
                            =
                            
                                
                                    B
                                    m
                                    a
                                    x
                                    *
                                    X
                                
                                
                                    K
                                    d
                                    +
                                    X
                                
                            
                        
                    , wherein y is the amount of specific binding, X is the concentration of free ligands, KD is the disassociation constant and Bmax is the total number of receptors for a target present in cells or tissue (Page 733, Equation (6)). Therefore, y in Hein et al. correspond to B in the instant claim; and X in Hein et al. correspond to F in the instant claim, as indicated in the specification of the instant application (Specification, Par. 99) wherein B is the concentration of the antibody-target complex and F is the concentration of free ligand.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Weiss in view of Ding, wherein the concentration of specific binding and free ligands are measured to determine the dissociation constant, to incorporate the equation                         
                            y
                            =
                            
                                
                                    B
                                    m
                                    a
                                    x
                                    *
                                    X
                                
                                
                                    K
                                    d
                                    +
                                    X
                                
                            
                        
                     that can be used to calculate the dissociation constant as taught by Hein et al., because computer-assisted non-linear iterative curve fitting programs using the above equation are commercially available and are well known in the art (Hein et al., Page 733, 3rd Paragraph). 
One of skill in the art would have a reasonable expectation of success in combining Weiss in view of Ding with Hein et al. because both are directed to a method to calculate the binding constant using the concentration of specific binding and free ligands therefore can be easily fit into the above equation for determination of binding constant.

Claim 136 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US20070109536A1) in view of Ding (US20180016539A1) as applied to claim 66 above, in further view of  Hamm et al. (US20160266019A1, Pub. Date: 09/15/2016).
Weiss in view of Ding teaches a method for determining the on-target binding constant of a therapeutic agent to its target in a biological sample according to claim 66 as outlined above.
Weiss in view of Ding also teaches analysis of photons streams emanating from species diffusing (or flowing) in small detection volume (Par. 36).
Weiss in view of Ding fails to teach the method of claim 136, wherein the applying comprises applying electroosmotic force to the sample to move the solution through the microfluidic chamber.
Hamm et al. teaches throughout the publication a method for separating biological materials by a microfluidic channel. Hamm et al. further teaches that the flows of the sample in the microfluidic channel structure may be controlled using methods well-known in the area including methods using an electroosmotic flow (Par. 48).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Weiss in view of Ding, wherein photons streams emanating from species diffusing (or flowing) in small detection volume are being analyzed, to incorporate the an electroosmotic force that controls the flows of the sample in the microfluidic channel, as taught by Hamm et al., because using electroosmotic force to control sample flow is well known in the art  (Hamm et al. Par. 48). 
One of skill in the art would have a reasonable expectation of success in combining Weiss in view of Ding with Hamm et al. because both are directed to a method of analyzing a sample flowing in the microchannel.

Claim 144 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US20070109536A1) in view of Ding (US20180016539A1) as applied to claims 66 and 143 above, in further view of  Yu et al. (2006 J. Phys.: Conf. Ser. 34 1557 A1).
Weiss in view of Ding teaches a method for determining the on-target binding constant of a therapeutic agent to its target in a biological sample according to claims 66 and 143 as outlined above.
Weiss in view of Ding also teaches a layer of photoresist was spin-coated on a 6 inch Pyrex wafer (Ding, Par. 216).
Weiss in view of Ding fails to teach the method of claim 144, wherein the coating of photoresist is a film of between 0.1 and 5 pm.
Yu et al. throughout the publication compared two different methods for coating of photoresist on microstructures. Yu et al. further teaches the range of photoresist coated on the microstructures (Fig, 6 and Fig. 7: shows photoresist thickness ranging from 0.1 to 5 µm). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Weiss in view of Ding, wherein a layer of photoresist was coated on a wafer, to incorporate the thickness of photoresist ranging from 0.1 to 5 µm, as taught by Yu et al., because it is critical to have good control over the thickness and uniformity of the coated photoresist so that the exposure parameters under UV radiation can optimized for the process (Yu et al. Page. 939, first paragraph). 
One of skill in the art would have a reasonable expectation of success in combining Weiss in view of Ding with Yu et al. because both are directed to a method of coating a layer of photoresist to a wafer.

Claim 147 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US20070109536A1) in view of Ding (US20180016539A1) as applied to claims 66 and 146 above, in further view of  Davis et al. (US9322062B2, Pub. Date: 4/26/2016).
Weiss in view of Ding teaches a method for determining the on-target binding constant of a therapeutic agent to its target in a biological sample according to claims 66 and 146 as outlined above.
Weiss in view of Ding also teaches a silicon wafer was etched by a Deep Reactive Ion Etching and photolithography was applied to etch through the silicon wafer to form the inlet and outlet for the microfluidic device (Ding, Par. 216).
Weiss in view of Ding fails to teach the method of claim 147, wherein trenches connecting the inlet and outlet reservoirs are prepared by CFH3 plasma etching, thereby generating the at least one microchannel.
Davis et al. teaches throughout the publication a method for forming a lipid bilayer for use in a nanopore sensing device, wherein a chip comprising a fluid flow path is in fluid communication with a plurality of sensing electrodes. Davis et al. further teaches in some cases, the wells are etched using a photo-lithographic operation to define the wells followed by a hybrid dry-wet etch (Col. 15, lines 40-42); the biochip can be cleaned with the aid of a plasma etching chemistry (Col. 15, lines 52-52); the dry etch comprises etching with a fluorine based etchant such as CHF3 (Col. 15, lines 65-66).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Weiss in view of Ding, wherein the silicon wafer was etched by a Deep Reactive Ion Etching, to incorporate CHF3 plasma etching, as taught by Davis et al.. It would have been obvious to make the combination because Weiss in view of Ding is generic with respect to the type of etching gas used in plasma etching and one skilled in the art would have been motivated to use the appropriate etching gas such as CHF3 for plasma etching of the silicon wafer. 
One of skill in the art would have a reasonable expectation of success in combining Weiss in view of Ding with Davis et al. because both are directed to a method of plasma etching in photolithography.

Response to Arguments
Applicant's arguments filed on 05/13/2022 have been fully considered but they are not persuasive.
Applicant argued that in contrast to the invention recited in currently amended claim 66, Weiss does not disclose a method where digitally counting detectable moiety fluorophores comprises exciting the fluorophores as they pass through the detection site in a microchannel and detecting a photon burst from each of the excited fluorophores as they pass through the detection site in the microchannel. Weiss discloses techniques that rely on "spatial and temporal correlation/histogramming" and/or immobilization of the molecules. Accordingly, Weiss does not teach or suggest several elements of step (f) in currently pending claim 66 and that the Office Action does not establish a prima facie case of obviousness regarding the combination of Weiss and Ding.
These arguments are found not persuasive. Weiss in view of Ding teaches the limitations in claim 66 as outlined in detail above.
Weiss teaches the methods as described above and specifically teaches detecting a photon burst from each of the excited fluorophores. Weiss mentioned present invention is used to analyze small numbers of molecules that are present in a relatively small detection volume or zone (Weiss, Par. 2), the methods of the present invention can analysis of photons streams emanating from species diffusing (or flowing) in small detection volumes (Par. 36) and microfluidic flow system can be used in single-channel FCS (Weiss, Par. 9). Although Weiss mentioned the limitations of single channel systems, and how the multi-channel system of Weiss overcomes those limitations, Weiss emphasizes a platform for generating multiple excitation-dependent emission streams. Therefore Weiss does not specifically teach away from the microfluidic system.  In addition, Weiss does disclose techniques that rely on "spatial and temporal correlation/histogramming" and/or immobilization of the molecules, however these technical features are just two of the many embodiments of Weiss’s method. Weiss also teaches other embodiments that related to instant claim 66 as described above.
As seen above, Ding teaches a microfluidic system that includes a microfluidic channel defining a lumen and configured such that a cell suspended in a buffer can pass through the lumen. The devices and methods can provide significant advantages. For example, experimental noise in current systems can be reduced when compared with prior techniques. Delivery quantities of a material can be consistent across the cell population. Cells can be individually handled rather than being handled as a batch. The invention has also demonstrated a fairly unique opportunity to deliver a variety of nanoparticles and proteins to the cytosol (Par. 46).
Therefore, it would have been obvious to have modified the teachings of Weiss, to incorporate a microfluidic device containing at least one microchannel, as taught by Ding, doing so would provide a suitable microfluidic device which will meet the needs of analyzing a photon burst from each of the excited fluorophores emanating from species diffusing (or flowing) in small detection volumes for the method of Weiss, and Ding teaches the devices and methods can provide significant advantages such as cells or nanoparticles can be individually handled rather than being handled as a batch (Ding, Par. 46). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             
/REBECCA M GIERE/           Primary Examiner, Art Unit 1641